Order unanimously reversed on the facts and in the exercise of discretion, with $20 costs and disbursements of this appeal to the respondent. The defendants’ motion for leave to serve an amended answer to allege, as an affirmative defense, the provisions of the pertinent Ontario statues is granted, on condition that the defendants pay- $50 costs, as well as the costs and disbursements of this appeal, and that the cause retain its place on the calendar. Under the circumstances here disclosed, leave to amend should have been granted upon appropriate conditions. No prejudice to the plaintiff can follow. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.